DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowable as argument filed by the applicant on 03/09/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a method of manufacturing an article of footwear, the method of manufacturing comprising: placing a deformable element between an inner layer of an upper and an outer layer of the upper, wherein the deformable element includes at least one peg extending outward toward the outer layer; inserting the at least one peg of the deformable element through the outer layer of the upper so that the at least one peg extends through the outer layer and is exposed at an exterior surface of the outer layer; attaching the deformable element to a rigid base utilizing at least one aperture on the deformable element that receives at least one pin extending from the base; and securing the at least one peg at the exterior surface of the outer layer.”

Regarding claim 12, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a method of manufacturing an article of footwear, the method of manufacturing comprising: placing a deformable element between an inner layer of an upper and an outer layer of the upper, wherein the deformable element includes at least one peg extending outward toward the outer layer; inserting the at least one peg of the deformable element through the outer layer of the upper so that the at least one peg extends through the outer layer and is exposed at an exterior surface of the outer layer; attaching the deformable element to a rigid base; and securing the at least one peg at the exterior surface of the outer layer.”

Regarding claim 12, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a method of manufacturing an article of footwear, the method of manufacturing comprising: placing a deformable element directly adjacent an interior surface of a layer of the upper, wherein the deformable element includes at least one peg extending outward toward the layer; inserting the at least one peg of the deformable element through the layer of the upper so that the at least one peg extends through the layer and is exposed at an exterior surface of the layer; attaching the deformable element to a rigid base; and securing the at least one peg at the exterior surface of the layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/           Primary Examiner, Art Unit 3732